Title: To Thomas Jefferson from Andrew Jackson, 31 May 1825
From: Jackson, Andrew
To: Jefferson, Thomas


Sir
Hermitage
May 31st 1825
Permit me to make known to you my friend Mr Ogden who will hand you this—he is the only surveveing son of the late Genl. Mathias Ogden of the State of New Jersey, whose Character & conduct in the Revolutionary war must be well known to you.Mr Ogden is a young Gentleman of high respectability, and good standing in society, has a great desire to become personally acquainted with you—and as he travels thro your State intends to vissit the university, and personally pay his respects to you—I therefore beg leave to present him as worthy of your kind attention.I pray you to accept my best wishes for your health & happiness, and believe me to be very respectfullyYour Mo, obdt ServtAndrew Jackson